     Case: 1:19-cv-04690 Document #: 41 Filed: 10/25/19 Page 1 of 23 PageID #:1969




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

THE MAYA GROUP, INC.,

        Plaintiff,                                            Case No.: 1:19-cv-04690

v.                                                            Judge Robert M. Dow

THE PARTNERSHIPS AND UNINCORPORATED                           Magistrate Judge Mary M. Rowland
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

        Defendants.


                                 FINAL JUDGMENT ORDER

        This action having been commenced by The Maya Group, Inc., (“MAYA” or “Plaintiff”)

against the defendants identified in the attached First Amended Schedule A and using the

Defendant Domain Names and Online Marketplace Accounts (collectively, the “Defendant

Internet Stores”), and MAYA having moved for entry of Default and Default Judgment against

the defendants identified in the First Amended Schedule A attached hereto (collectively, the

“Defaulting Defendants”);

        This Court having entered upon a showing by MAYA, a temporary restraining order and

preliminary injunction against Defaulting Defendants which included a domain name transfer

order and asset restraining order;

        MAYA having properly completed service of process on Defaulting Defendants, the

combination of providing notice via electronic publication and e-mail, along with any notice that

Defaulting Defendants received from payment processors, being notice reasonably calculated

under all circumstances to apprise Defaulting Defendants of the pendency of the action and

affording them the opportunity to answer and present their objections; and
   Case: 1:19-cv-04690 Document #: 41 Filed: 10/25/19 Page 2 of 23 PageID #:1970




        None of the Defaulting Defendants having answered the Complaint or appeared in any

way, and the time for answering the Complaint having expired;

        THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defendants since

the Defendants directly target their business activities toward consumers in the United States,

including Illinois. “In the context of cases like this one, that means a plaintiff must show that each

defendant is actually operating an interactive website that is accessible in Illinois and that each

defendant has aimed such site at Illinois by standing ready, willing and able to ship its counterfeit

goods to customers in Illinois in particular (or otherwise has some sufficient voluntary contacts

with the state).” Am. Bridal & Prom Indus. Ass’n v. P’ships & Unincorporated Ass’ns Identified

on Schedule A, 192 F.Supp.3d 924, 934 (N.D. Ill. 2016). In this case, Plaintiff has presented

screenshot evidence that each Defendant Internet Store is reaching out to do business with Illinois

residents by operating one or more commercial, interactive Internet Stores through which Illinois

residents can and do purchase products using counterfeit versions of Plaintiff’s Trademarks. See

Docket No. 13 which includes screenshot evidence confirming that each Defendant Internet Store

does stand ready, willing and able to ship its counterfeit goods to customers in Illinois bearing

infringing and/or counterfeit versions of the ORBEEZ Trademarks, U.S. Trademark Registration

Nos. 3,827,979, 4,687,114 and 5,623,982.

        THIS COURT FURTHER FINDS that Defaulting Defendants are liable for willful federal

trademark infringement and counterfeiting (15 U.S.C. § 1114), false designation of origin (15

U.S.C. § 1125(a)), and violation of the Illinois Uniform Deceptive Trade Practices Act (815 ILCS

§ 510, et seq.).




                                                  2
     Case: 1:19-cv-04690 Document #: 41 Filed: 10/25/19 Page 3 of 23 PageID #:1971




        IT IS HEREBY ORDERED that Plaintiff’s Motion for Entry of Default and Default

Judgment is GRANTED in its entirety, that Defaulting Defendants are deemed in default and that

this Final Judgment is entered against Defaulting Defendants.

IT IS FURTHER ORDERED that:

1.      Defaulting Defendants, their affiliates, officers, agents, servants, employees, attorneys,

        confederates, and all persons acting for, with, by, through, under, or in active concert with

        them be permanently enjoined and restrained from:

        a. using the ORBEEZ Trademarks or any reproductions, counterfeit copies or colorable

           imitations thereof in any manner in connection with the distribution, marketing,

           advertising, offering for sale, or sale of any product that is not a genuine MAYA

           Product or not authorized by MAYA to be sold in connection with the ORBEEZ

           Trademarks;

        b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

           MAYA Product or any other product produced by MAYA, that is not Plaintiff’s or not

           produced under the authorization, control or supervision of MAYA and approved by

           MAYA for sale under the ORBEEZ Trademarks;

        c. committing any acts calculated to cause consumers to believe that Defaulting

           Defendants’ products are those sold under the authorization, control or supervision of

           MAYA, or are sponsored by, approved by, or otherwise connected with MAYA;

        d. further infringing the ORBEEZ Trademarks and damaging Plaintiff’s goodwill;

        e. otherwise competing unfairly with MAYA in any manner;

        f. shipping, delivering, holding for sale, transferring or otherwise moving, storing,

           distributing, returning, or otherwise disposing of, in any manner, products or inventory

           not manufactured by or for MAYA, nor authorized by MAYA to be sold or offered for

                                                 3
     Case: 1:19-cv-04690 Document #: 41 Filed: 10/25/19 Page 4 of 23 PageID #:1972




            sale, and which bear any of the ORBEEZ Trademarks or any reproductions, counterfeit

            copies or colorable imitations thereof;

        g. using, linking to, transferring, selling, exercising control over, or otherwise owning the

            Online Marketplace Accounts, the Defendant Domain Names, or any other domain

            name or online marketplace account that is being used to sell or is the means by which

            Defaulting Defendants could continue to sell Counterfeit/Infringing Products; and

        h. operating and/or hosting websites at the Defendant Domain Names and any other

            domain names registered or operated by Defaulting Defendants that are involved with

            the distribution, marketing, advertising, offering for sale, or sale of any product bearing

            the ORBEEZ Trademarks or any reproductions, counterfeit copies or colorable

            imitations thereof that is not a genuine MAYA Product or not authorized by MAYA to

            be sold in connection with the ORBEEZ Trademarks.

2.      The domain name registries for the Defendant Domain Names, including, but not limited

        to, VeriSign, Inc., Neustar, Inc., Afilias Limited, CentralNic, Nominet, and the Public

        Interest Registry, within three (3) business days of receipt of this Order, shall, at Plaintiff’s

        choosing:

        a. permanently transfer the Defendant Domain Names to Plaintiff’s control, including

            unlocking and changing the registrar of record for the Defendant Domain Names to a

            registrar of Plaintiff’s selection, and the domain name registrars shall take any steps

            necessary to transfer the Defendant Domain Names to a registrar of Plaintiff’s

            selection; or

        b. cancel the registrations for the Defendant Domain Names and make them inactive.

3.      Those in privity with Defaulting Defendants and with actual notice of this Order, including

        any online marketplaces such as Alibaba Group Holding Ltd., Alipay.com Co., Ltd. and

                                                   4
     Case: 1:19-cv-04690 Document #: 41 Filed: 10/25/19 Page 5 of 23 PageID #:1973




        any related Alibaba entities (collectively, “Alibaba”), social media platforms, Facebook,

        YouTube, LinkedIn, Twitter, Internet search engines such as Google, Bing and Yahoo, web

        hosts for the Defendant Domain Names, and domain name registrars, shall within three (3)

        business days of receipt of this Order:

        a. disable and cease providing services for any accounts through which Defaulting

           Defendants engage in the sale of counterfeit and infringing goods using the ORBEEZ

           Trademarks, including any accounts associated with the Defaulting Defendants listed

           on First Amended Schedule A attached hereto;

        b. disable and cease displaying any advertisements used by or associated with Defaulting

           Defendants in connection with the sale of counterfeit and infringing goods using the

           ORBEEZ Trademarks; and

        c. take all steps necessary to prevent links to the Defendant Domain Names identified on

           First Amended Schedule A from displaying in search results, including, but not limited

           to, removing links to the Defendant Domain Names from any search index.

4.      Pursuant to 15 U.S.C. § 1117(c)(2), MAYA is awarded statutory damages from each of the

        Defaulting Defendants in the amount of five hundred thousand dollars ($500,000) for

        willful use of counterfeit ORBEEZ Trademarks on products sold through at least the

        Defendant Internet Stores.

5.      Western Union shall, within two (2) business days of receipt of this Order, permanently

        block any Western Union money transfers and funds from being received by the Defaulting

        Defendants identified on First Amended Schedule A.

6.      PayPal, Inc. (“PayPal”), ContextLogic, Inc. (“WISH”), eBay, Inc. (“eBay”), Amazon

        Payments, Inc. (“Amazon”), and Alipay US, Inc. (“Alipay”) shall, within two (2) business

        days of receipt of this Order, permanently restrain and enjoin any accounts connected to

                                                  5
     Case: 1:19-cv-04690 Document #: 41 Filed: 10/25/19 Page 6 of 23 PageID #:1974




        Defaulting Defendants, Defaulting Defendants’ Online Marketplace Accounts or

        Defaulting Defendants’ websites identified on First Amended Schedule A from

        transferring or disposing of any money or other of Defaulting Defendants’ assets.

7.      All monies currently restrained in Defaulting Defendants’ financial accounts, including

        monies held by eBay, PayPal, WISH, Amazon, and Alipay, are hereby released to MAYA

        as partial payment of the above-identified damages, and eBay, PayPal, WISH, Amazon,

        and Alipay is ordered to release to MAYA the amounts from Defaulting Defendants’ eBay,

        PayPal, WISH, Amazon, and Alipay accounts within ten (10) business days of receipt of

        this Order.

8.      Until MAYA has recovered full payment of monies owed to it by any Defaulting

        Defendant, MAYA shall have the ongoing authority to serve this Order on eBay, PayPal,

        WISH, Amazon, and Alipay in the event that any new eBay, PayPal, WISH, Amazon, and

        Alipay accounts controlled or operated by Defaulting Defendants are identified. Upon

        receipt of this Order, eBay, PayPal, WISH, Amazon, and Alipay shall within two (2)

        business days:

        a. Locate all accounts and funds connected to Defaulting Defendants, Defaulting

            Defendants’ Online Marketplace Accounts or Defaulting Defendants’ websites,

            including, but not limited to, any eBay, PayPal, WISH, Amazon, and Alipay accounts;

        b. Restrain and enjoin such accounts or funds that are Asia based from transferring or

            disposing of any money or other of Defaulting Defendants’ assets; and

        c. Release all monies restrained in Defaulting Defendants’ eBay, PayPal, WISH,

            Amazon, and Alipay accounts to MAYA as partial payment of the above-identified

            damages within ten (10) business days of receipt of this Order.

     d. Upon Plaintiff’s request, the Internet marketplace website operators and/or administrators

                                                 6
     Case: 1:19-cv-04690 Document #: 41 Filed: 10/25/19 Page 7 of 23 PageID #:1975




        for the Seller IDs shall disable and/or cease facilitating access to the Seller IDs, including

        any other alias seller identification names being used and/or controlled by Defendants to

        engage in the business of marketing, offering to sell, and/or selling goods bearing and/or

        using counterfeits and infringements of Plaintiff’s ORBEEZ Trademarks.

9.      Until MAYA has recovered full payment of monies owed to it by any Defaulting

        Defendant, MAYA shall have the ongoing authority to serve this Order on any banks,

        savings and loan associations, or other financial institutions (collectively, the “Financial

        Service Providers”) in the event that any new financial accounts controlled or operated by

        Defaulting Defendants are identified. Upon receipt of this Order, the Financial Service

        Providers shall within two (2) business days:

        a. Locate all accounts connected to Defaulting Defendants, Defaulting Defendants’

           Online Marketplace Accounts or Defaulting Defendants’ websites;

        b. Restrain and enjoin such accounts from receiving, transferring or disposing of any

           money or other of Defaulting Defendants’ assets; and

        c. Release all monies restrained in Defaulting Defendants’ financial accounts to MAYA

           as partial payment of the above-identified damages within ten (10) business days of

           receipt of this Order.

        d. Upon Plaintiff’s request, the Internet marketplace website operators and/or

           administrators for the Seller IDs shall disable and/or cease facilitating access to the

           Seller IDs, including any other alias seller identification names being used and/or

           controlled by Defendants to engage in the business of marketing, offering to sell, and/or

           selling goods bearing and/or using counterfeits and infringements of Plaintiff’s

           ORBEEZ Trademarks.



                                                  7
      Case: 1:19-cv-04690 Document #: 41 Filed: 10/25/19 Page 8 of 23 PageID #:1976




10.      In the event that MAYA identifies any additional online marketplace accounts, domain

         names or financial accounts owned by Defaulting Defendants, MAYA may send notice of

         any supplemental proceeding to Defaulting Defendants by e-mail at the email addresses

         identified in Exhibit 2 to the Declaration of Oded Ben-Ezer and any e-mail addresses

         provided for Defaulting Defendants by third parties.

11.      The bond posted by Plaintiff in the amount of $10,000.00 is hereby ordered released by the

         Clerk to Plaintiff or Plaintiff’s counsel.

This is a Final Judgment.

Dated: October 24, 2019

                                                 _____________________________________
                                                 United States District Court Judge




                                                      8
Case: 1:19-cv-04690 Document #: 41 Filed: 10/25/19 Page 9 of 23 PageID #:1977




                      FIRST AMENDED SCHEDULE A

           No.                     DEFENDANTS

             1                         Abicial
             2                       JUNESUNN
             3                        COMISU
             4                       Wzoou Toys
             5                        GD&GD
             6
             7                         keland
             8                        Kasla US
             9                      TOBABYFAT
            10                        Metersun
            11                       antiyar4289
            12
            13
            14
            15                        Mialoley
            16                        Muhuyi
            17                      US DIENGLE
            18
            19                    UMIKU DIRECT
            20
            21                    fashionforeigntrade
            22
            23
            24
            25   shanghaiiwfenghomegardenproductsprofessionalsupplier
            26
            27
            28            yiwugranvillelionimportandexportco
            29
            30               shenzhenshenerdatradingcoltd
            31
            32            shenzhenmeililegoutechnologycoltd
            33                 福州天诚贸易有限公司
            34
            35
            36
            37

                                       9
Case: 1:19-cv-04690 Document #: 41 Filed: 10/25/19 Page 10 of 23 PageID #:1978




            38
            39
            40
            41                         gloria8
            42
            43                     节派舞会用品
            44                        ella66
            45                      charmtang
            46
            47
            48
            49                      yanmiao8yan
            50
            51                        ksdaqq店
            52
            53                        pagesun
            54                          olden
            55                         tabelot
            56
            57                         kubear
            58
            59
            60               shenzhenrhondatontradecoltd
            61                       coolcooldo
            62                       特艺精品
            63
            64
            65
            66
            67
            68                      eminentline
            69                     helloheartshop
            70
            71
            72                      zhuoyanstore
            73
            74
            75                      greatchanz53
            76
            77


                                     10
Case: 1:19-cv-04690 Document #: 41 Filed: 10/25/19 Page 11 of 23 PageID #:1979




             78
             79
             80                      wxf881800
             81
             82                        jyy1996
             83                    wangxiadianpu
             84                    xiaodongdedian
             85                   yishugeqijiandian
             86
             87                        gghyub
             88                         xlsd
             89
             90
             91                           pxshop
             92    threegoldenfish1a803cb01c3211e7a0f302079ed3e452
             93                       sandwichstore
             94                         topbeatury
             95
             96
             97                       zhikangsp
             98
             99
            100
            101
            102
            103                    myhomemylife
            104
            105
            106                       bigstarstore
            107                       yufeiyue006
            108       fanyujiee8a13f4a7b4b11e79b45027fe6e73318
            109                         richardyo
            110                        oneshop93
            111                       customercm
            112
            113
            114                       ayane258
            115
            116                        livenow
            117                       greatfulw


                                      11
Case: 1:19-cv-04690 Document #: 41 Filed: 10/25/19 Page 12 of 23 PageID #:1980




            118                         graysony
            119                           akller
            120                       seaoflovers
            121                        creatingu
            122                      xiaoshen001
            123                       nohopeless
            124                        forgetsad
            125                    handsomeperson
            126                          forest9
            127                        reputation
            128                          herrera
            129                         mayious
            130
            131
            132                       pohottyle
            133
            134                       fightwile
            135                       hfue9098
            136
            137
            138
            139
            140                       zhugang
            141                     shengqibobo
            142
            143                     leiliangdneid
            144                        nicxjang
            145                       docslump
            146
            147                      jisngfeng
            148                    ouyangjian168
            149                     iloveyoudd
            150
            151
            152                      meixiaojie
            153
            154                        svsxlmt
            155
            156
            157                     linglingstores


                                     12
Case: 1:19-cv-04690 Document #: 41 Filed: 10/25/19 Page 13 of 23 PageID #:1981




            158                      zhumenchen
            159
            160                       luckjingli
            161
            162
            163
            164
            165                        chenyh
            166
            167                       dajuuzha
            168                        niceym
            169                      wangzhiweif
            170
            171                      xinyefanzhi
            172
            173
            174
            175
            176
            177
            178
            179                         airvito
            180                       astridstore
            181                       best_price7
            182                  buyitcheap-senditfast
            183                       dacolo666
            184                      dshopforyou
            185                         dudo44
            186
            187                      epsilon_shop
            188                        haze924
            189
            190
            191
            192
            193                        hutrant0
            194
            195                     itemsfor_you
            196                        kasla66
            197                        lichgear


                                      13
Case: 1:19-cv-04690 Document #: 41 Filed: 10/25/19 Page 14 of 23 PageID #:1982




            198                      lucky.photo
            199
            200
            201                       nguyng-2
            202                        nhdoh0
            203                  nikulina.darya.91_9
            204
            205                      oneonestore
            206
            207                      orangestoree
            208                       pudud_26
            209
            210                      rosarose_790
            211                    shop-stars-world
            212
            213                   slk_internacional
            214                     sonlap1814-2
            215
            216                       standteam
            217                        stordyck
            218
            219                       tana0910
            220                       tidystore
            221                        tobad61
            222                         tr7289
            223                       tratru_10
            224
            225
            226                    westgreencoast
            227
            228
            229
            230
            231                  Shop126040 Store
            232                  XuHao Chen's store
            233
            234                gagqeuywe Official Store
            235
            236                     Beauty Life
            237                    Stappersi Store


                                      14
Case: 1:19-cv-04690 Document #: 41 Filed: 10/25/19 Page 15 of 23 PageID #:1983




            238             SHUAILINTANG Official Store
            239                   Mamababy Store
            240                Goldseller Market Store
            241                     Worldlet Store
            242                  Yezi Outdoor Store
            243                BESTIM INCUK Store
            244                belle's fashionable store
            245                Better Shop,Better Life
            246               hongteyababyshoes Store
            247
            248                  Frank Children Store
            249                  Babelin Home Decor
            250                   Shenzhen1688 Store
            251                  LXHZS Official Store
            252                 Leewince Official Store
            253                     Fun*Toy Store
            254                      wanju Store
            255
            256
            257                HIYADEAL Global Store
            258                 Oh! Susana'Gifts Store
            259
            260                 Day Sunshine Co., Ltd
            261
            262                HTPow Rc Toy Co.,Ltd
            263                 AttractiveBeauty Store
            264                     MOON HALO
            265                 April du Official Store
            266                World Supermarket 2015
            267                  Kid Love Toy Store
            268                  beautiful lucia Store
            269                   Familie Life Store
            270
            271                   ALknowshop Store
            272
            273                    MQCAT Store
            274                 ChenCan Trading Store
            275
            276                    MYGUN Store
            277                    eTya shop Store


                                      15
Case: 1:19-cv-04690 Document #: 41 Filed: 10/25/19 Page 16 of 23 PageID #:1984




            278               XiaoXiaobabyshoes Store
            279                Animation Fans Store
            280             PHOTIPONG Sturdy pants Store
            281                  Shop1907881 Store
            282
            283                  Day Day Up E-Market
            284
            285                 HAPPY EVERY DAY-2
            286                  stzhou Official Store
            287
            288                 Top Top Online Shop
            289                 Blossom Small Shop
            290                 Acecare Official Store
            291             Automobiles Parts Selling Store
            292                   AprilDu Mart Store
            293             Love Love children baby store
            294                  funbeads orbiz Store
            295                        Cool UP
            296              Funny Childhood Life Store
            297               Keythemelife Online Store
            298      Hong Kong Kingwin International Trade Co., Ltd
            299                    Suzy's HomeArt
            300
            301                       Honey Toys
            302
            303                     TOYBOY Store
            304               ShenZhenYKS Outdoor Store
            305                   baby bodysuit Store
            306               JETTING HomeGarden Store
            307
            308                       Live Easier
            309                Childhood Shopping Store
            310                    toy Playground a
            311                Anime Good Friend Store
            312                  Astoriatoy LM Store
            313                    Peneede Co.,Ltd.
            314                 Beautiful Good Loves
            315                CC Life Decoration Store
            316                   Fabulous Toy Store
            317                   Innocence paradise


                                       16
Case: 1:19-cv-04690 Document #: 41 Filed: 10/25/19 Page 17 of 23 PageID #:1985




            318                      ABC's Store
            319                        Ali-Toy
            320                Selena Love DIY Store
            321                  HomeSupply Store
            322                 Professional RC shop
            323                      6666 Store
            324              Toddler Boutique Store Store
            325                 Bring You Love Store
            326                Ali-HomeMarket Store
            327                    Factory @ Store
            328                  Shop2387074 Store
            329                      Haitao Store
            330
            331                     RCONLY Store
            332                  Figurines & Life Store
            333                    LOVE LIFE Store
            334                   Bilidi Co.,Ltd. Store
            335                   Ali-Jetting Toy Store
            336                  Eva's Toy world Store
            337              HongKong MillionMax Store
            338                    for LOHAS Store
            339                       Youmu Store
            340                    Super L-Toy Store
            341                      wild kid Store
            342                 Let's Go Hunting Store
            343               Sunlightfor your Life Store
            344             Little Sweety Life Decor Store
            345                   Ali-HomeMall Store
            346                         HQ Store
            347           U-ZONE Top Supplies Co.,Ltd Store
            348                NO Name Faimily Store
            349                    Hi Hi Baby Store
            350                    Dear~Baby Store
            351                   Shop2784166 Store
            352                       Kidlove Store
            353               ZOTOONE Garment Store
            354                  Loving Families Store
            355                      Pudcoco Store
            356                  Homelike House Store
            357                      eva2king Store


                                      17
Case: 1:19-cv-04690 Document #: 41 Filed: 10/25/19 Page 18 of 23 PageID #:1986




            358
            359
            360                     Ainolway Store
            361
            362                  Chomps-Elysees Store
            363                  Toy Store-fplm Store
            364                     Kimifun Store
            365                  Shop41010005 Store
            366
            367
            368
            369                  Taiwan esport Store
            370                    Ur Cabinet Store
            371              Wujinjin Festive & Party Store
            372                Infantile Boutique Store
            373               Professional RC toy Store
            374                      Alisa in Store
            375                  Baby's Center Store
            376              ZHUTOUSAN Official Store
            377
            378                     Respect Store
            379                    Mushan L Store
            380                     Six Stars Store
            381                  Very Very Very Store
            382                     Loyalty Store
            383
            384                  meter rabbit Store
            385                 QianChen Tool Store
            386                 Way Into Looove Store
            387
            388
            389                  BataBata Lamps Store
            390
            391                YA Chlidren House Store
            392                   HEY, BABY Store
            393                    Gyro Toy Store
            394                 SO & JY Online Store
            395                 TFC Fun Toy ^_^ Store
            396                Loving Adventure Store
            397


                                       18
Case: 1:19-cv-04690 Document #: 41 Filed: 10/25/19 Page 19 of 23 PageID #:1987




            398                   Shop3053063 Store
            399                  A Toy,A Friend Store
            400                  House Sweetlife Store
            401
            402                    FairyToy Store
            403                Felkg good Luck Store
            404                J&QEmmababy Store
            405                  S-shine baby Store
            406                   HOMME Store
            407                   Baby_Fun Store
            408                 Shop3109004 Store
            409             ANUOTONG Toy Station Store
            410                 Peipei's Funny Store
            411                 Playful laugh Store
            412
            413                   Cacy House Store
            414                    Classic fun Store
            415                Baby World For U Store
            416                ChildhoodMemory Store
            417                    baby2king Store
            418                Rowsfire Official Store
            419                   Gypsophila Store
            420
            421                    Gmarty 001 Store
            422
            423                   Baby Have Fun Store
            424                   Fantasty House Store
            425                    Childishness Store
            426                   Happyness Life Store
            427             Children's happiness shop Store
            428         Professional Dropshipping Outdoor Store
            429
            430                    Child Gift Store
            431                   Enjoying+UU Store
            432                    Grown Up Store
            433
            434
            435                Please Answer 1988 Store
            436
            437                      hayppy Store


                                      19
Case: 1:19-cv-04690 Document #: 41 Filed: 10/25/19 Page 20 of 23 PageID #:1988




            438                 Amiable Store
            439           MUQGEW BABY SMILING Store
            440                DIY Living Store
            441
            442                    Pink House Store
            443                Pizies TOYMALL Store
            444
            445
            446                  HENGHOME Store
            447                 TOYZHIJIA ZT Store
            448                 Funny Childhood Store
            449                  Shop3408019 Store
            450                  SHPYHT Toy Store
            451                   Kids Playing Store
            452                   GHJKKSAR Store
            453                  Shop3483006 Store
            454                  Shop3493004 Store
            455                  Decor Cabana Store
            456               ZOTOONE Handcraft Store
            457                 Baby-Toy World Store
            458                     Makiki Store
            459                     LEWIN Store
            460                   A Toy Store Store
            461                   Fun toy shop Store
            462                  World Paintball Store
            463                      Banria Store
            464                     Toyland Store
            465                huaghuizhenToys Store
            466                     ForKid Store
            467                     KidFun Store
            468                    Mystorage Store
            469                     JoyFun Store
            470
            471                      Skgo Store
            472                     Likeit Store
            473                   magical pig Store
            474                   Kawaii Toy Store
            475                  SName's Funny Store
            476                   STEVEN JH Store
            477


                                      20
Case: 1:19-cv-04690 Document #: 41 Filed: 10/25/19 Page 21 of 23 PageID #:1989




            478                   Chagar House Store
            479              Children Interesting Toy Store
            480                  Baby Toy City Store
            481               Old Passenger sister Store
            482                  HHHIPANDA Store
            483                     LoveSong Store
            484
            485                  Essential Life Store
            486                    Cherr Toy Store
            487                   Very Funny Store
            488                 Furnished Room Store
            489                 Loving Children Store
            490               Playthings& Hobbies Store
            491                 Necessities of life Store
            492
            493              Redboard Homegarden Store
            494                   Enjoying+life Store
            495                INLAMATO Toy Store
            496                  SHNGki House Store
            497                    toy&factory Store
            498                All your favourite Store
            499              Baby Living Museum Store
            500                    U-miss Fun Store
            501               articles for daily life Store
            502               Ali-house Improving Store
            503                      Bauble Store
            504
            505                 RXXIAHJL baba Store
            506                     GoldQ Store
            507                   TooFun Toy Store
            508                   Lauraayerre Store
            509                    TOYBAR Store
            510                    Sail Fish Store
            511                  DecorBeauty Store
            512               Lavender Cappuccino Store
            513
            514                   YIZHOUHE Store
            515                     HUAILE Store
            516               Aershiner_BabyLoves Store
            517                 Ali-Loving Life Store


                                       21
Case: 1:19-cv-04690 Document #: 41 Filed: 10/25/19 Page 22 of 23 PageID #:1990




            518                   HOME1314 Store
            519               Astoriatoy Beyblade Store
            520                     Gmarty Store
            521
            522            DlY Living Products N01 Store
            523                     Eisen Toy Store
            524                  Shop4410151 Store
            525                  Shop4415031 Store
            526            Babys & Mommys Garden Store
            527                 Hand Tool emm Store
            528                  Shop4421159 Store
            529               Still Fortune House Store
            530                      Bearhug Store
            531                     Jax Zhou Store
            532                      Life 4 U Store
            533                     LittleLove Store
            534                    HeTianXia Store
            535                  Shop4442020 Store
            536              Hongkong Roadmate Store
            537                  Shop4448011 Store
            538               Storage Wonderland Store
            539              ZHIXIN Outdoor Girl Store
            540                      brightii Store
            541                Child Wonderland Store
            542                      M_Toy Store
            543               Real Bargain House Store
            544                   Awarwin911 Store
            545                  Shop4492031 Store
            546                   COCOHome Store
            547      monokweepjy Augustkun Romantic Dating Store
            548              Mombaby Jellyzhang Store
            549                  Shop4507055 Store
            550            Everything For Your Baby Store
            551                  Shop4514047 Store
            552
            553                   Luna Decor Store
            554                  Shop4558035 Store
            555                  Shop4559029 Store
            556
            557                     YaSUOJ Store


                                      22
Case: 1:19-cv-04690 Document #: 41 Filed: 10/25/19 Page 23 of 23 PageID #:1991




            558                PRO Outdoor Fitness Store
            559                  Tolsiaya Baby Store
            560
            561                    Hamba Toy Store
            562                     Home123 Store
            563
            564                 SweetHomedesigner Store
            565                Enjoying Relax Warm Store
            566                      ToyZoom Store
            567                       iguardor Store
            568                  Hardworking Baby Store
            569                        magicz Store
            570                   ROOW outdoor Store
            571                       kimiQiao Store
            572                  infinite happiness Store
            573                        Toytech Store
            574                    Shop4834275 Store
            575                      SportsLife Store
            576          Buliding Beautiful Garden with us Store
            577                     TOPbeekeep Store
            578                    Shop4869024 Store
            579                       DIYFun Store
            580                   Interesting toy. Store
            581                    Shop4884092 Store
            582                    Decorationes Store
            583                     Miuioee Toy Store
            584                      NanYang Store
            585                        Lateron Store
            586                    K MRTNAN Store
            587
            588                     blue babies Store
            589                    SHgeZm Toy Store




                                       23
